[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                   FILED
                                                         U.S. COURT OF APPEALS
                              No. 09-15565                 ELEVENTH CIRCUIT
                                                               JUNE 17, 2010
                          Non-Argument Calendar
                        ________________________                JOHN LEY
                                                                 CLERK

                   D. C. Docket No. 08-00007-CR-WLS-7

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                    versus

LEON BERNARD SPIKES, SR.,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________
                              (June 17, 2010)

Before EDMONDSON, BARKETT and FAY, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Leon Bernard Spikes, Sr., in this
direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguably meritorious

issues, counsel’s motion to withdraw is GRANTED, and Spikes’s conviction and

sentence are AFFIRMED.




                                         2